      Case: 1:19-cv-00200-SA-DAS Doc #: 89 Filed: 02/17/21 1 of 1 PageID #: 917




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

TAMMY LEE GORE                                                                           PLAINTIFF

V.                                                    CIVIL ACTION NO. 1:19-CV-200-SA-DAS

WAL-MART STORES, INC.
and SHANNON MOORE                                                                    DEFENDANTS

                                               ORDER

       Now before the Court is the Plaintiff’s Amended Unopposed Motion for Leave to File

Exhibits Under Seal [88]. The Plaintiff requests that she be permitted to file under seal four exhibits

to her Response to the Defendants’ Motion for Summary Judgment. The Plaintiff has provided the

Court with copies of the documents which she wishes to seal. The Court notes that the documents

are subject to a Protective Order previously signed by Magistrate Judge Sanders in this case.

       Having reviewed the exhibits, the Court finds that they may be filed under seal. The

Amended Motion to Seal [88] is GRANTED. However, as noted in its previous Order [82] granting

the Defendants’ request to file certain documents under seal, the Court specifically advises the

parties that should the Court, in analyzing the pending Motion for Summary Judgment, determine

that certain documents are critical to the disposition and should not be sealed from public access,

it may, after giving notice, direct the Clerk of Court to unseal certain documents. The Plaintiff is

hereby directed to contact the Clerk of Court and provide copies of the documents so that they may

be placed on the docket under seal. The Original Motion to Seal [83] is DENIED AS MOOT.

       SO ORDERED, this the 17th day of February, 2021.

                                                       /s/ Sharion Aycock
                                                       UNITED STATES DISTRICT JUDGE
